Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 1 of 11       PageID #: 506




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                   Case No. 17-cr-00321-DKW

             Plaintiff,                      ORDER GRANTING
                                             DEFENDANT’S MOTION FOR
       vs.                                   COMPASSIONATE RELEASE

 RANDOLPH CORNELIO,

             Defendant.


      Approximately 32 months into his 135-month sentence, Randolph Cornelio

(“Defendant”) asks the Court to reduce his sentence to time served because his

medical conditions, coupled with the COVID-19 pandemic, present extraordinary

and compelling circumstances warranting such a reduction. For the reasons set

forth below, Defendant’s Motion is GRANTED.

                           RELEVANT BACKGROUND

      On February 9, 2018, Defendant pled guilty to methamphetamine

distribution-related offenses. Dkt. No. 48, 49. On May 24, 2018, this Court

sentenced Defendant to 135 months' imprisonment and 5 years of supervised

release. Dkt. No. 59.

      On September 8, 2020, Defendant, proceeding pro se, filed a motion for

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) (“compassionate release

motion”). Dkt. No. 81. Defendant argues his medical conditions—obesity, type 2
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 2 of 11          PageID #: 507




diabetes, diabetic polyneuropathy, high cholesterol, chronic breathing problems,

and a high risk of cardiovascular disease—along with a large outbreak of COVID-

19 at FCI Big Spring, where Defendant is housed, and the difficulty of protecting

himself from infection at that facility, constitute extraordinary and compelling

circumstances warranting release. Id.; see also Dkt. No. 90. On September 25,

2020 the Government filed a response opposing any sentence reduction, Dkt. No.

84, to which Defendant, through counsel, replied on October 9, 2020, Dkt. No. 90.

      This order follows.

                              LEGAL STANDARD

      “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

      Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

A court may “modify a term of imprisonment” upon an inmate’s motion if:

      1. the inmate exhausted “all administrative rights to appeal a failure of the
         [BOP] to bring a motion” on his behalf or 30 days has lapsed since the
         relevant warden received a request to do so;



                                          2
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 3 of 11          PageID #: 508




      2. the inmate has established that “extraordinary and compelling reasons
         warrant such a reduction” and that “such a reduction is consistent with
         applicable [Sentencing Commission] policy statements”;

      3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
         and finds the inmate is “not a danger to the safety of any other person or
         the community,” as provided under 18 U.S.C. § 3142(g).

See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

inmate bears the burden of establishing the requirements for a sentence reduction

by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

(9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

defendant’s due process rights “are not violated by placing on him the burden of

proving mitigating circumstances sufficiently substantial to call for leniency”),

overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                   DISCUSSION

      As explained below, because Defendant has met his burden as to all

requirements, the motion is GRANTED.

I.    Defendant has met the Exhaustion Requirement

      Under Section 3582(c)(1)(A), the first step in the exhaustion process is to

submit a compassionate release request to the warden. See also 28 C.F.R.

§571.61(a). There are then two ways an inmate may satisfy the statutory

exhaustion requirement. First, if thirty days “lapses” from the warden receiving

the request. 18 U.S.C. § 3582(c)(1)(A). This allows the warden a reasonable time



                                          3
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 4 of 11                   PageID #: 509




to respond to the inmate’s request, but it also prevents the warden from unduly

delaying the inmate relief by simply refusing to respond.1

       Second, if the warden denies the request within the thirty-day period, the

inmate must “fully exhaust[] all administrative rights to appeal.” 18 U.S.C.

§3582(c)(1)(A); see, e.g., United States v. Miller, No. 2:16-CR-00269-BLW, 2020

WL 113349, at *2 (D. Idaho Jan. 8, 2020). To exhaust all administrative rights to

appeal, the inmate must follow “the Administrative Remedy Procedure (28 C.F.R.

part 542, subpart B).” 28 C.F.R. § 571.63(a).

       Defendant claims he submitted a compassionate release request to the

warden of his facility on July 16, 2020, and that the warden never responded to that

request. Dkt. No. 81 at 4; Dkt. No. 90 at 2–3. The Government argues the Court

should reject Defendant’s allegation because “Defendant has failed to file a copy

of [the] purported request” and a search of the BOP database “reflects no such

request from Defendant.” Dkt. No. 84 at 3–4. As this Court and others have

explained, the Court is inclined to accept a defendant’s allegation that he submitted

a compassionate release request, absent clear evidence to the contrary, because,

especially for an inmate proceeding pro se, “‘it [is] difficult for [an inmate] to


1
 See United States v. Kazanowski, No. 15-cr-00459-DKW, 2020 WL 3578310, at *4 (D. Haw.
July 1, 2020) (explaining that “[r]equiring exhaustion fulfills two important objectives: (1)
protecting administrative agency authority, especially in matters involving the agency's
discretionary power or . . . its special expertise; and (2) promoting judicial efficiency by
affording the agency an opportunity to decide the issue, whereby the controversy may well be
mooted” (citing McCarthy, 503 U.S. at 145) (internal quotation marks omitted)).

                                               4
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 5 of 11          PageID #: 510




prove at this stage that the [w]arden actually received his request.’” Kazanowski,

2020 WL 3578310, at *4 n.11 (quoting United States v. Drummondo-Farias, No.

12-CR-00174-JMS-1, 2020 WL 2616119, at *4 (D. Haw. May 5, 2020)). Here,

there is no such contrary evidence, as the Government has offered nothing beyond

argument in support of its search efforts and results. Thus, the Court accepts as

true that Defendant submitted a compassionate release request to the warden of

FCI Big Spring on July 16, 2020 and that thirty days lapsed without a response.

Defendant has consequently met the exhaustion requirement.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

of “extraordinary and compelling reasons” and only if “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission” (the “Commission”). As this Court has explained, it is bound by the

Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

“extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*4 (D.

Haw. July 17, 2020).

      Accordingly, the Court applies the following framework to determine

whether COVID-19 presents extraordinary and compelling reasons to grant a

reduction in sentence:



                                         5
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 6 of 11                   PageID #: 511




       [A]n inmate must necessarily establish the following three elements
       by a preponderance of the evidence: (1) the inmate is “suffering from
       a terminal illness,” or a “serious” physical or cognitive condition; (2)
       that condition puts the inmate at a high risk of becoming seriously ill
       from COVID-19; and (3) if the inmate were to contract COVID-19,
       the inmate's ability “to provide self-care within the . . . correctional
       facility” would be “substantially diminishe[d]” and the inmate would
       “not [be] expected to recover.”

Kazanowski, 2020 WL 3578310, at *7 (alterations in original) (quoting U.S.S.G.

§1B1.13 & cmt. n.1(A)). Defendant meets each of these elements.

       The Court recognizes Defendant’s medical records show he currently suffers

from obesity with a body mass index (“BMI”) of 34.7, type 2 diabetes, high

cholesterol, and an undefined respiratory disorder resulting in chronic shortness of

breath. Dkt. No. 90-2 at 3, 8, 9, 15, 21, 27, 28, 35, 51, 62, 64, 66, 77, 81, 83, 107,

116, 125, 130; see also Dkt. No. 90 at 5 n.6 (calculating Defendant’s BMI).2 Thus,

Defendant has medical conditions recognized by the CDC as placing him at greater

risk of a severe reaction to COVID-19.3

       As the Court has often explained, demonstrating a high risk of becoming

seriously ill from COVID-19 requires showing not only that a defendant is a


2
  The Court notes Exhibit A, Dkt. No. 90-2, which consists of Defendant’s BOP medical records,
is not currently in the docket. The Court instructs Defendant to file the exhibit under seal as
soon as the Court grants permission to do so.
3
  See Coronavirus Disease 2019 (COVID-19): People at Increased Risk for Severe Illness –
People with Certain Medical Conditions, CDC (updated Oct. 6, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Oct. 11, 2020) (listing obesity, with a body mass index of 30 or
higher, and type 2 diabetes as factors increasing the risk of severe illness if one contracts
COVID-19).

                                               6
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 7 of 11                    PageID #: 512




member of an at-risk group, but also that there is “a high risk of contracting the

virus because of the number of positive COVID-19 cases at the facility where [the

defendant] is housed.” See, e.g., United States v. Rodrigues, No. 16-CR-00529-

DKW, 2020 WL 5351029, *5 (D. Haw. Sept. 4, 2020). Defendant easily clears

this bar. As Defendant details, see Dkt. No. 90 at 3–4, COVID-19 cases at FCI Big

Spring are on the rise. As of this order, 398 inmates and six staff are testing

positive for the virus.4 This is up dramatically from September 8, 2020, when

Defendant reported just five inmates and six staff were testing positive. Dkt. No.

81 at 2. Given these conditions, Defendant’s chance of contracting the virus is

alarmingly high.5

       Defendant has also met his burden to show that were he to contract COVID-

19, his ability “to provide self-care within the . . . correctional facility” would be

“substantially diminishe[d]” and he would “not [be] expected to recover.” See

U.S.S.G. § 1B1.13 n.1(A). As discussed above, FCI Big Spring is clearly

experiencing a severe outbreak that is ongoing. As of September 24, 2020,

Defendant reports “limited cleaning supplies, sporadic wearing of masks, and an



4
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Oct. 7, 2020). On this public website containing the coronavirus-related data for BOP
facilities, the BOP notes that it “update[s] the open COVID-19 confirmed positive test numbers,
recoveries, and the number of COVID-19 related deaths daily at 3:00 p.m.” Id.
5
  The Government argues “BOP has implemented a comprehensive response . . . to protect
inmates.” Dkt. No. 84 at 5–6. While this response may be effective at other facilities, it has
clearly not been effective at FCI Big Spring, which even a cursory glance at the numbers reveals.

                                               7
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 8 of 11                    PageID #: 513




inability to social distance.” Dkt. No. 90 at 9. And, as Defendant points out, id.,

FCI Big Spring is not a medical facility designed to deliver life-saving health care

to at-risk inmates like himself. It is a correctional facility with no evident handle

on a very dangerous virus that has managed to penetrate its defenses.6

       Because Defendant has carried his burden of showing that there are

“extraordinary and compelling reasons” justifying his early release under 18

U.S.C. § 3582(c)(1), he is entitled to a sentence reduction.

III.   Section 3553(a) Factors & Risk of Danger to the Community

       Even where a defendant has established an extraordinary and compelling

reason justifying a sentence reduction, the Court must consider any such reduction

in light of the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine

Defendant is “not a danger to the safety of any other person or the community, as

provided under [18 U.S.C. §] 3142(g).” See 18 U.S.C. §3582(c)(1)(A); U.S.S.G.

§1B1.13.

       Defendant’s 135-month sentence was at sentencing “sufficient, but not

greater than necessary, . . . (A) to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (B) to afford

adequate deterrence to criminal conduct; [and] (C) to protect the public.” See 18


6
 While it may be true that Defendant’s medical conditions are well-managed, Dkt. No. 84 at 6–7,
such evidence is not conclusive as to a defendant’s ability to provide self-care and recover from
COVID-19 while incarcerated.

                                               8
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 9 of 11              PageID #: 514




U.S.C. §3553(a)(2). However, Defendant is correct that the prevalence of COVID-

19 at his facility and the risk that it presents to him personally alters the

punishment analysis. See Dkt. No. 81 at 6–7; Dkt. No. 90 at 12. At sentencing,

the Court did not contemplate placing Defendant at such high risk of severe

reaction to a potentially lethal disease. Thus, the Court finds that reducing

Defendant’s sentence and ordering him to comply with conditions of supervised

release is just punishment under the specific circumstances presented here.

      Regarding danger to the community, the Court agrees with Defendant that

his case is distinguishable from Aruda, 2020 WL 4043496, where the Court denied

relief, in part, because of the defendant’s extensive criminal history. The Court

acknowledges that Defendant here has a sparse criminal history, and his crime was

not one of violence, nor did it involve firearms. See Dkt. No. 55 at 1–2, 25. Prior

to his conviction, Defendant maintained stable employment and was positively

reviewed by his supervisor. Id. at 26. He has only a limited history of substance

abuse and appears to have the genuine love and support of law-abiding family

members. Id. at 25–26. Post-sentencing, Defendant has availed himself of

vocational and educational classes while incarcerated, including substance abuse

classes, and the Government does not dispute Defendant's contention that he has

not incurred any disciplinary infractions. Accordingly, the Court finds Defendant

would not be a danger to the community if released at this time, particularly given



                                            9
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 10 of 11            PageID #: 515




 his forthcoming period of supervised release that will enable Probation to monitor

 his transition back to the community.

                                   CONCLUSION

       Defendant’s sentence is reduced to time served plus three days. Defendant

 is ORDERED to begin serving his previously ordered five-year term of supervised

 release immediately upon release. Defendant's release is also subject to the

 following:

          1. For the first 18 months of supervised release, Defendant must submit

              to Location Monitoring, with the specific methodology to be selected

              by Probation, based, in part, on availability and technical feasibility,

              and must follow the rules and regulations of the Location Monitoring

              program. Defendant must also submit to Home Confinement for the

              same period of time, during which he will be restricted to his

              residence at all times, except for employment; education; religious

              services; medical, substance abuse, or mental health treatment;

              attorney visits; court appearances; court-ordered obligations; or other

              activities as pre-approved by Probation or the Court. Defendant shall

              earn leave as determined by Probation.

          2. Within 24 hours of release from FCI Big Spring, Defendant must

              contact the United States Probation Office for the District of Hawai'i



                                           10
Case 1:17-cr-00321-DKW Document 92 Filed 10/12/20 Page 11 of 11        PageID #: 516




             by telephone at (808) 541-1283, or such other Probation Office as

             instructed by Probation or the Court;

          3. Counsel are instructed to contact Probation immediately regarding the

             terms of this Order and Defendant's release and may propose additional

             or modified supervised release conditions, as appropriate; and

          4. If Defendant returns to Hawaii, rather than Nevada or another Court-

             approved destination, for supervised release, Defendant must comply

             with the 14-day self-quarantine or other mandate required by State law.

       For the reasons set forth herein, Defendant’s motion for compassionate

 release, Dkt. No. 81, is GRANTED.

       IT IS SO ORDERED.

       DATED: October 12, 2020 at Honolulu, Hawai‘i.




  United States of America v. Randolph Cornelio, No. 17-cr-00321-DKW,
  ORDER GRANTING DEFENDANT’S MOTION FOR
  COMPASSIONATE RELEASE


                                        11
